ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 5-9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Thomas et al. (US Pat. No. 5,616,548), teaches a composition comprising an alkyl polyglycoside (APG 625) (13:5-15; 21:55-22:55, Example II).  Thomas et al. further teaches that the composition optionally contains 0.1-2.0 wt% (1,000 - 20,000 ppm) of a hydrolyzed protein having a MW of preferably about 500 to about 10,000 (15:40-16:15).  As the average amino acid MW is about 128, such hydrolyzed proteins would contain approximately 3.9 to 78 amino acids.  However, Thomas et al. does not teach the composition further comprising an alkoxylate surfactant.  There is no teaching or suggestion to modify the composition of Thomas et al. to include an alkoxylate surfactant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        May 7, 2021